UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 05-6934



ALLAN A. PETERSEN,

                                                 Petitioner - Appellant,

           versus


GARY L.      WINKLER,   Warden    at   FPC   Seymour
Johnson,

                                                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-196-5-FL)


Submitted:    January 18, 2006               Decided:   February 14, 2006


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan A. Petersen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Allan   A.    Petersen    appeals   a    district   court    order

dismissing his 28 U.S.C. § 2241 (2000) petition.           We affirm.

           A federal prisoner seeking to challenge the legality of

his conviction or sentence must proceed pursuant to § 2255, with

§ 2241 petitions generally reserved for challenges to the execution

of the prisoner’s sentence.         In re Vial, 115 F.3d 1192, 1194 n.5

(4th Cir. 1997).        However, in limited circumstances, § 2255 is

“inadequate or ineffective” to test the legality of the detention.

In those cases, the prisoner “may file a petition for a writ of

habeas corpus in the district of confinement pursuant to § 2241.”

In re Jones, 226 F.3d 328, 333 (4th Cir. 2000).           Petersen does not

meet the Jones test because the mere fact he is unable to obtain or

is procedurally barred from pursuing relief under § 2255 does not

render that section inadequate or ineffective. See Jones, 226 F.3d

at 333.   Accordingly, we affirm the denial of § 2241 relief for the

reasons stated by the district court. See Petersen v. Winkler, No.

CA-05-196-5-FL (E.D.N.C. filed May 26, 2005; entered June 2, 2005).

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -